                  Case 3:20-cv-05952-JLR Document 7 Filed 12/01/20 Page 1 of 1




1

2

3

4

5
                                 UNITED STATES DISTRICT COURT
6                               WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
7

8    JAMES B. BARNES,

9                                Plaintiff,                  CASE NO. 3:20-cv-05952-JLR-BAT

             v.                                              ORDER
10

11   WASHINGTON DEPARTMENT OF
     CORRECTIONS ISRB,
12
                                 Defendant.
13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record,

16   the Court finds and ORDERS:

17          (1)      The Court ADOPTS the Report and Recommendation.

18          (2)      The case is dismissed with prejudice.

19          (3)      The Clerk is directed to send copies of this Order to the parties and to Judge

20   Tsuchida.

21          Dated this 1st         day of     December                , 2020.

22

23                                                            A
                                                             JAMES L. ROBART
                                                             United States District Judge


     ORDER - 1
